--------------------------------------------------------------------------------

Exhibit 10.1
 


ESCROW AGREEMENT


 
THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into this 14th day
of October, 2008, by and among ST. THOMAS MORE DIALYSIS CENTER, LLC, a Maryland
limited liability company (the “Seller”); DIALYSIS CORPORATION OF AMERICA, a
Florida corporation (“DCA”) and anticipated parent and sole member of a limited
liability company entity to be organized by DCA (the “Subsidiary”) for the
purpose of effecting the transaction described below (for purposes of this
Agreement DCA and its to-be-organized Subsidiary are referred to as the
“Purchaser”); and SACK, HARRIS & MARTIN, P.C. (“Escrow Agent”).  Reference is
made to that certain Letter of Intent (the “LOI”) to enter into an Asset
Purchase Agreement (the “Purchase Agreement”) by and between Seller and
Purchaser which LOI is incorporated herein by reference.  Defined terms used
herein and not otherwise defined shall have the meanings given to such terms in
the LOI.
 
1.    Purchaser and Seller have agreed to select Escrow Agent to serve as escrow
agent with respect to the deposit of $100,000.00 constituting part of the
Purchase Price (the “Deposit”) being made by Purchaser pursuant to the LOI.  The
purpose of this Agreement is to prescribe instructions governing the services of
Escrow Agent with respect to the Deposit and the closing of the transaction
contemplated by the LOI.
 
2.    Seller and Purchaser hereby engage Escrow Agent to serve as escrow agent
with respect to the Deposit made by Purchaser pursuant to the terms of the LOI,
a copy of which has been delivered to and received by Escrow Agent.  Escrow
Agent hereby accepts such engagement.  Any reasonable closing or escrow fees of
Escrow Agent shall be paid one-half by Seller and Purchaser (up to a maximum of
$500.00).
 
3.    Escrow Agent acknowledges receipt of the Deposit and agrees to (i) place
the Deposit into a federally insured, interest-bearing account and (ii) not
commingle the Deposit with any funds of Escrow Agent or others.  Interest shall
be maintained in the escrow account as a part of the Deposit and credited to DCA
initially for tax purposes until such time as the Subsidiary is
organized.  DCA’s Federal Taxpayer Identification Number is 59-1757642.
 
4.    The parties hereto acknowledge that the Deposit is a good faith gesture by
the Purchaser in connection with the execution of the LOI and that
notwithstanding the provisions of the LOI the same shall become non-refundable
only upon the following: (a) after the  closing of the transaction on the
“Closing Date” as such date is set forth in the Purchase Agreement, (b) if prior
to the execution of the Purchase Agreement, Purchaser acts in bad faith by
failing or refusing to negotiate the terms of the transaction or the Purchase
Agreement or related agreements or instruments (the burden of proof of such bad
faith residing with the Seller), or (c) after the execution of the Purchase
Agreement the Purchaser breaches or defaults under the terms of the Purchase
Agreement (after a reasonable cure period) or fails to timely close the
transaction on the Closing Date despite the satisfaction by Seller of all of its
representations, warranties and covenants as well as its conditions to closing
as set forth in the Purchase Agreement.  Other than as set forth above, to the
extent that negotiations prior to execution of the Purchase Agreement cease, or
the Purchase Agreement after execution is terminated for any reason other than
as set forth above, or Seller in bad faith fails to proceed to closing of the
transaction contemplated by the Purchase Agreement, the Deposit together with
all accrued interest thereon shall be promptly returned to Purchaser by the
Escrow Agent.
 

--------------------------------------------------------------------------------


 
5.    Escrow Agent shall disburse the Deposit in accordance with the terms
hereof.  At the time of the Closing, if any, if the Deposit has not been
disbursed previously in accordance with the LOI, then Escrow Agent shall
disburse the Deposit to Seller to be credited against the Purchase Price.
 
6.    Escrow Agent shall be entitled to rely at all times on joint written
instructions given by Seller and Purchaser, as the case may be and as required
hereunder, without any necessity of verifying the authority therefor.
 
7.    In the event that there is a dispute regarding the disbursement or
disposition of the Deposit, or in the event Escrow Agent shall receive
conflicting written demands or instructions with respect thereto, then Escrow
Agent shall withhold such disbursement or disposition until notified by both
parties that such dispute is resolved, or Escrow Agent may file a suit of
interpleader at the cost and expense of Seller and Purchaser.
 
8.    The addresses for proper notice under this Agreement are as contained in
the LOI.  Any party may from time to time by written notice to the other parties
designate a different address for notices within the United States of America.
 
9.    The instructions contained herein may not be modified, amended or altered
in any way except by a writing (which may be in counterpart copies) signed by
Seller, Purchaser and Escrow Agent.
 
10.          Purchaser and Seller reserve the right, at any time and from time
to time, to substitute a new escrow agent in place of Escrow Agent.
 
11.          This Agreement will be construed under, governed by and enforced in
accordance with the laws of the State of Maryland, excluding its conflicts of
laws provisions.
 
12.          The parties acknowledge that: (i) Escrow Agent is acting at their
request and for their convenience; (ii) Escrow Agent shall not be deemed to be
the agent of either of the parties; and (iii) Escrow Agent shall not be liable
to either of the parties for any action or omission on its part taken or made in
good faith and not in disregard of this Agreement or the LOI, but shall be
liable for its grossly negligent acts or omissions, its willful misconduct and
for any loss, cost or expense incurred by Seller or Purchaser resulting from
Escrow Agent’s mistake of law respecting the scope or nature of its
duties.   Notwithstanding the foregoing, if Escrow Agent is also acting as the
title company under the terms of the LOI, nothing in this Section 11 shall limit
the liability of Escrow Agent under the title policy, and if Escrow Agent is an
agent of the title company, nothing in this Section 11 shall limit the liability
of the title company under any insured closing letter issued for the benefit of
Purchaser or any lender.
 
13.          To the fullest extent permitted by law, the Escrow Agent hereby
irrevocably consents and agrees, for the benefit of each of the Purchaser and
Seller, that any legal action, suit or proceeding against it with respect to its
obligations, liabilities or any other matter under or arising out of or in
connection with this Agreement, shall be brought in any state or federal court
located in Prince George’s County, Maryland (a “Court”), and hereby irrevocably
accepts and submits to the exclusive jurisdiction of each such Court with
respect to any such action, suit or proceeding.  The Escrow Agent waives any
objection that it may now or hereafter have to the laying of venue of any of the
aforesaid actions, suits or proceedings brought in any such Court and hereby
further agrees not to plead or claim in any such Court that any such action,
suit or proceeding brought therein has been brought in an inconvenient
forum.  The Escrow Agent agrees that (i) to the fullest extent permitted by law,
service of process may be effectuated hereinafter by mailing a copy of the
summons and complaint or other pleading by certified mail, return receipt
requested, at its address set forth above and (ii) all notices that are required
to be given hereunder may be given by the attorneys for the respective parties.
 

--------------------------------------------------------------------------------


 
14.          Except as otherwise set forth above, this Agreement is intended
solely to supplement and implement the provisions of the LOI and is not intended
to modify, amend or vary any of the rights or obligations of Purchaser or Seller
under the LOI.
 
15.          This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument; provided, however, in no event shall
this Agreement be effective unless and until signed by all parties hereto.
 
15.          The undersigned parties have the power and authority to execute
this Agreement and it is their legal, valid and binding obligation, enforceable
in accordance with its terms.
 
 
[Signature Page Follows]

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

 
ESCROW AGENT:
         
SACK, HARRIS & MARTIN, P.C.
      
       
By:
graphic [img.jpg]
   
Name:
Jeffrey J. Renzulli
   
Title:
Partner
            SELLER:             ST. THOMAS MORE DIALYSIS CENTER, LLC          
By:
graphic [img1.jpg]
   
Name:
Matthew W. Neiswanger
   
Title:
Manager
                    PURCHASER:           DIALYSIS CORPORATION OF AMERICA        
 
By:
/s/ Stephen W. Everett
   
Name:
Stephen W. Everett
   
Title:
President and CEO
 

 